                                                                    USDC sr)NY
                                                                    DOCUMENT
                                                                    ELECTR.ONICALL Y FILED
UNITED STATES DISTRICT COURT                                        DOC#
SOUTHERN DISTRICT OF NEW YORK                                                      _-_-L--..-~ -;gQ}j~=
                                                                    DA fE F--.1-L-ED-:--.

 DR. J. DAVID GOLUB,

                                Plaintiff,
                                                                 19-CV-10309 (JGK)
                    -against-
                                                               ORDER OF SERVICE
 BERDONLLP,

                                Defendant.

JOHN G. KOELTL, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant Berdan LLP. Plaintiff

is directed to serve the summons and complaint on Defendant within 90 days of the issuance of

the summons. If within those 90 days, Plaintiff has not either served Defendant or requested an

extension of time to do so, the Court may dismiss the claims against Defendants under Rules 4

and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:
          New York, New York

           (r/a-o                                         United States District Judge
